DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 2, 4-6, 8, and 23-25 stand rejected under Section 103.  Claim 8 stands rejected under Section 112(a) for failing to meet the written description requirement.  Claims 1, 2, 4-6, 8, and 23-25 stand rejected under Section 112(b).  Claim 23 stands rejected under Section 112(d).  Claim 22 stands restricted as directed to an unelected invention.  The specification stands objected to.  Claims 11-14, 16, and 20 stand allowed.  Claims 3, 7, 15, 18, and 21 were previously canceled.  Claims 17 and 19 were previously withdrawn as directed to an unelected invention.
Applicants amended claim 1, canceled claims 8-10, 22, and 23, and added new claims 26-30.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objection: Applicants’ amendment to claim 1 renders moot the specification objection.  This objection is withdrawn as moot.
Section 112(d) rejection: Applicants’ cancellation of claim 23 renders moot the Section 112(d) rejection.  This rejection is withdrawn as moot.
Section 112(b) rejections: Applicants’ amendments address the Section 112(b) rejection and are accepted and entered.  No new matter has been added.  The Section 112(b) rejection is withdrawn.

Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections.  No new matter has been added.  The Section 103 rejections are withdrawn.
New claims:  These claims have been reviewed and add no new matter.  Claims 26-30 are accepted and entered.
Updated searches yielded no further prior art that anticipates or renders obvious the claims or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1, 2, 4-6, 11-15, 16, 20, and 24-30 are allowed. 
Note: No amendments are made with this Examiner’s Comment.

Election/Restrictions
Claims 1, 2, 4-6, 11-15, 16, 20, and 24-30 are allowable. The restriction requirement, as set forth in the Office action mailed on October 16, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 16, 2020 is withdrawn.  Claims 17 and 19, directed to a species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 2, 4-6, 11-15, 16, 17, 19, 20, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the ferroelectric structure includes a plurality of layers that include at least a first layer that has an undoped hafnium oxide material composition, a second layer that has an aluminum-doped hafnium oxide material composition and that is disposed over the first layer, and a third layer that contains hafnium oxide that is doped with zirconium and that is disposed over the second layer, wherein the first layer, the second layer, and the third layer each has a ferroelectric property”, in combination with the remaining limitations of the claim.
With regard to claims 2, 4-6, and 24-28: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “wherein the forming the first ferroelectric layer is performed using a first thermal budget; […] wherein the forming the second ferroelectric layer is performed using a second thermal budget that is less than the first thermal 
With regard to claims 12-14, 29, and 30: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “wherein the depositing comprises depositing at least a first ferroelectric sub-layer with a first thermal budget, a second ferroelectric sub-layer with a second thermal budget lower than the first thermal budget, and a third ferroelectric sub-layer with a third thermal budget lower than the second thermal budget”, in combination with the remaining limitations of the claim.
With regard to claims 17, 19, and 20: The claims have been found allowable due to their dependency from claim 16 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897